United States Court of Appeals
                       For the First Circuit


No. 13-2396

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                       ROLANDO TORRES-NEVÁREZ,

                        Defendant, Appellant.



                            ERRATA SHEET

     The opinion of this Court issued on September 11, 2015, is
amended as follows:

     On page 2, line 21, change "Puerto Rico Police Agents" to
"Puerto Rico Police agents"

     On page 3, line 24, change "six-months imprisonment" to "six
months imprisonment"

       On page 6, line 24, change "468 F.3d 34, 41" to "468 F.3d at
41)"